Bloodworth, J.
The motion for a new trial in this case contains no special grounds. The verdict has the approval of the trial judge, and we can not say that there is no evidence to support it. Applications for new trial on the ground that the verdict is contrary to the evidence are addressed to a sound legal discretion to be exercised by the trial judge. When this discretion has been exercised and the motion for a new trial overruled, this court will not interfere, if there is any evidenca.which would justify the jury in reaching the conclusion set forth in the verdict. This is true even in cases where the evidence might be described as weak, unsatisfactory, and doubtful. The wisdom and discretion of the trial judge are sufficient for this court to endorse his judgment in cases of this character. Terrell v. State, 29 Ga. App. 285 (114 S. E. 909).

Judgment affirmed.


Broyles, G. J., and LuJce, J., concur.